Citation Nr: 0917979	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-42 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hearing loss of 
the left ear, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an increased rating for left leg muscle 
strains, currently evaluated as noncompensably disabling.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from December 1972 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

By a January 2007 decision, the Board denied service 
connection for high cholesterol and denied the claims for 
increased ratings for hearing loss of the left ear and left 
leg muscle strains.  Thereafter, the Veteran filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2008, the Court issued a memorandum 
decision wherein the denial of the high cholesterol claim was 
affirmed, both increased rating claims were remanded, and a 
claim of service connection for depression and bipolar 
disorder was dismissed.  Thus, the two increased rating 
claims are before the Board.

In denying the left ear hearing loss claim in January 2007, 
the Board found that a compensable rating was not warranted 
based on the medical evidence of record.  The relevant 
medical evidence primarily consisted of a VA audiological 
examination from September 2003-the most recent VA 
compensation examination concerning the Veteran's hearing 
loss.  In the September 2008 decision, the Court found that 
the Board failed to discuss the fact that the Veteran 
believed that his hearing had worsened since the September 
2003 examination.  The Veteran made such statements during a 
hearing before the Board in May 2006.  

In light of the Court's decision, the Veteran's statements, 
and given that over five years have passed since the most 
recent VA compensation examination, the Board finds that the 
Veteran should be afforded another VA compensation 
examination to assess the current degree of disability of his 
service-connected left ear hearing loss.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

In regards to the Veteran's left leg muscle strains, the 
Court found that the Board inadequately addressed the 
Veteran's complaints of pain when moving his left leg.  When 
evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to factors such as pain, and 
those factors are not contemplated in the relevant criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

The most recent VA compensation examination of the Veteran's 
left leg muscle strains was also in September 2003.  Given 
that over five years have passed since the most recent VA 
compensation examination, the Board finds that the Veteran 
should be afforded another VA compensation examination to 
assess the current degree of disability of his left leg 
muscle strains.  See Palczewski, 21 Vet. App. at 181-82.  The 
examination is also necessary to adequately evaluate whether 
the Veteran has additional functional loss related to the 
muscle strains as a result of factors such as pain on 
movement.

In light of the remand, the Veteran should be sent a notice 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  Since the Veteran was last sent a VCAA 
letter, the Court issued a decision regarding the general 
notice requirements for increased rating claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, an updated 
letter should be sent to the Veteran for proper notice 
regarding both claims.

It appears that the Veteran receives regular treatment at the 
VA Medical Center (VAMC) in Jackson, Mississippi.  Updated 
treatment records should be obtained on remand.

With respect to the claims of service connection for PTSD and 
bipolar disorder, the RO denied the claims by a June 2005 
rating decision.  In August 2005, the Veteran filed a VA Form 
9 (Appeal to the Board of Veterans' Appeals) that was 
accepted by the RO as a notice of disagreement (NOD) with the 
June 2005 decision.  In January 2006, the RO issued a 
statement of the case (SOC) regarding the two claims.  A VA 
Form 9 was received by the RO later in January 2006.  That 
document was not associated with the claims file when the 
Board issued its January 2007 decision.  Nevertheless, the 
Veteran has properly perfected his appeal of the PTSD and 
bipolar disorder claims.  38 C.F.R. § 20.200 (2008).

On the VA Form 9 pertaining to PTSD and bipolar disorder, the 
Veteran requested a hearing before a member of the Board 
sitting at the RO.  It is not apparent that any steps have 
been taken to schedule the Veteran for a hearing.  Although 
the Veteran testified at a hearing before the Board in May 
2006, the testimony did not pertain to either of these two 
issues.  The Veteran has a right to provide hearing testimony 
on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2008).  In accordance with his request, the 
Veteran must be provided an opportunity to present testimony 
during a hearing before the Board regarding the PTSD and 
bipolar disorder claims.  See 38 C.F.R. § 20.704 (2008).

In regards to the claim of service connection for depression, 
the RO denied the claim by a December 2005 rating decision.  
Later in December 2005, the Veteran filed a NOD with that 
denial.  As was the case with the aforementioned VA Form 9, 
the December 2005 NOD was not associated with the claims file 
when the Board issued its January 2007 decision.  A SOC is 
required when a claimant protests an adverse determination.  
38 C.F.R. § 19.26 (2008).  An SOC concerning the depression 
claim has not been issued, or at least one has not yet been 
associated with the claims file.  Therefore, the issuance of 
a SOC is required regarding the claim of service connection 
for depression and the Board must remand the issue for such 
an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this case is REMANDED for the following actions:

1.  Send an updated VCAA notice letter to 
the Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected hearing loss 
of the left ear and for left leg muscle 
strains.  See Vazquez-Flores, 22 Vet. 
App. at 37.  Tell the Veteran that he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disabilities and the effect that 
worsening has on employment and daily 
life.  Additionally, notify the Veteran 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the Veteran may 
submit that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disabilities or 
exceptional circumstances relating to the 
disabilities.  Provide the Veteran with 
general notice of the potentially 
applicable diagnostic codes, including 
those pertaining to hearing loss and 
muscle injuries.  See 38 C.F.R. §§ 4.73, 
4.86 (Diagnostic Codes 5313, 5314, 6100) 
(2008).  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since December 2005) 
from the Jackson VAMC and associate the 
records with the claims folder.

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
level of disability of the Veteran's 
hearing loss of the left ear and an 
examination to determine the severity of 
the Veteran's service-connected left leg 
muscle strains.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiners.  All necessary tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.

a. Hearing Loss Examination:  
Provide puretone audiometry and 
Maryland CNC controlled speech 
discrimination test results.  
38 C.F.R. § 4.85(a) (2008).  
Describe the effects of the 
Veteran's hearing loss on 
occupational functioning and daily 
activities.

b. Muscles Examination:  Identify 
the specific muscle group affected 
by the Veteran's service-connected 
left leg muscle strains.  Determine 
the extent and current degree of 
impairment manifested by any muscle 
damage.  The examiner should also 
remark as to whether the disability 
associated with any affected muscle 
groups is considered to be slight, 
moderate, moderately severe, or 
severe.  In this regard, the 
examiner should comment concerning 
the presence or absence of the 
cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment 
of coordination, and uncertainty of 
movement.  Further, the examiner 
should identify any functional 
impairment, including any limitation 
of motion of the joints affected by 
the muscle strains (such as the left 
knee and hip).  If there is any 
effect on the left knee, left hip, 
or other joint function, the 
effects, whether due to pain, 
weakness, etc., should be described 
in terms of additional limitation of 
motion.

4.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

5.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2008) 
regarding the depression service 
connection issue, unless the matter is 
resolved by granting the benefit sought, 
or by the Veteran's withdrawal of the 
notice of disagreement.  If, and only if, 
the Veteran files a timely substantive 
appeal should this issue be returned to 
the Board.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the rating claims regarding 
hearing loss of the left ear and left leg 
muscle strains.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond.

7.  Schedule the Veteran for a hearing 
before a member of the Board sitting at 
the RO for the claims of service 
connection for PTSD and bipolar disorder.  
Notify the Veteran of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b).  After the 
hearing, return the file to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

